755 N.W.2d 190 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Stanley Jerome BROWN, Defendant-Appellant.
Docket No. 134137. COA No. 274184.
Supreme Court of Michigan.
September 10, 2008.
By order of April 28, 2008, the prosecuting attorney was directed to answer the application for leave to appeal the May 14, 2007 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for a hearing to determine whether defendant received the effective assistance of counsel, and whether newly discovered evidence produced in the civil suit filed on behalf of the complainant requires a new trial. People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973). In reviewing the assistance provided by counsel, the circuit court shall determine if the defendant's trial attorney was ineffective for failing to procure the National Counsel on Alcoholism and Drug Dependence staff activity logs before trial, and for failing to cross-examine the complainant regarding inconsistencies in her trial testimony, and between her trial testimony, preliminary examination testimony, and what she claimed in the initial police report.
We further ORDER the Wayne Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in the proceedings on remand.
We do not retain jurisdiction.